Title: To John Adams from the President of the Congress, 20 October 1779
From: President of Congress,Huntington, Samuel
To: Adams, John


     
      Sir
      Philadelphia Octor. 20th: 1779
     
     I have the honour to transmit you herewith enclosed Two Commissions wherein you are Authorized and appointed Minister Plenipotentiary from these United States to Negotiate Treaties of Peace and Commerce with Great Brittain; Accompanied with instructions in each Case, for your government in the Execution of those Several Commissions.
     For your further Information and benefit, are enclosed Copies of the Instructions to the honble. Ben. Franklin and John Jay Esqr. our Ministers Plenipotentiary at the Courts of Versailes and Madrid.
     Also two Acts of Congress of the 4th and 15th Instant Ascertaining your Salary and making provision for your Subsistance on your Arrival in France.
     
     The nature and Importance of the Trust committed to your charge, will, I perswade my self engage your Immediate Attention and induce you to undertake the Service, and Embark for France without loss of time.
     Wishing you a prosperous Voyage and Success in your Embassy I have the honour to be with Sentiments of the highest Esteem & Regard—Your humble Servant
     
      Saml. Huntington President
     
     
      P.S The honbe. Frances Dana Esqr. is appointed your Secretary.
     
    